Citation Nr: 0830122	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-38 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel







INTRODUCTION

The veteran served on active military duty from September 
1970 to March 1972.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Indianapolis, Indiana Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDING OF FACT

The competent medical evidence of record demonstrates that 
bilateral hearing loss is not related to active military 
service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to 
assist provisions with respect to the veteran's appeal.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).  Prior to initial adjudication of the 
veteran's claim, an October 2004 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letter did not notify the veteran of 
effective dates or the assignment of disability evaluations, 
there is no prejudice to the veteran because the 
preponderance of the evidence is against service connection 
for bilateral hearing loss.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The letter also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).

The veteran's service medical records, VA audiological 
examination report, and private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
September 2004, the veteran notified the RO that he obtained 
treatment for hearing loss from Dr. J., a private physician.  
In October 2004, the RO requested medical treatment records 
from Dr. J. in a letter mailed to the address provided by the 
veteran.  This letter was returned as undeliverable.  In the 
January 2005 rating decision and the October 2005 statement 
of the case, the RO notified the veteran that the letter to 
Dr. J. seeking medical treatment records was returned as 
undeliverable and no treatment records from Dr. J. had been 
received.  The veteran did not provide the RO with further 
contact information for Dr. J., nor did he provide the 
medical treatment records from Dr. J.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, sensorineural hearing loss may be presumed to have 
been incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran claims that his bilateral hearing loss is due to 
his military occupational specialty as a tank driver.  

The veteran's March 1970 service entrance examination found 
normal ears.  The veteran reported no ear trouble.  An 
audiological examination revealed puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
---
25
LEFT
15
15
25
---
25

The veteran's January 1972 service discharge examination 
found normal ears.  An audiological examination revealed 
puretone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
---
0
LEFT
0
0
0
---
0

Subsequent to service discharge, in a December 2004 VA 
audiological examination, the veteran reported that hearing 
loss began during military service.  He reported that hearing 
loss was worse in his left ear and he had to turn his right 
ear toward conversation.  He reported that the hearing loss 
was stable.  The veteran also reported that he was a tank 
crewman while in active military service and that he was 
exposed to noise from cannon fire, gun fire, and artillery.  
He reported that hearing protection was used approximately 10 
percent of the time.  He had no history of occupational or 
recreational noise exposure.  Audiological examination 
revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
35
30
LEFT
30
25
35
45
50

Speech audiometry revealed bilateral speech recognition 
ability of 96 percent.  The diagnosis was essentially normal 
hearing for the right ear through 250 to 2000 Hertz, dropping 
to mild sensorineural hearing loss at 3000 to 4000 Hertz, 
rising to normal hearing at 6000 Hertz, and dropping to a 
mild hearing loss at 8000 Hertz.  The left ear showed mild 
sensorineural hearing loss at 250 Hertz, rising to normal 
hearing sensitivity at 1000 Hertz, dropping to the mild range 
of hearing loss at 3000 to 8000 Hertz.  The examiner opined 
that due to a lack of evidence in the claims file, the 
essentially normal separation audiogram from January 1972 
service medical records, and the date of this evaluation, the 
veteran's hearing loss was "not at least as likely as not" 
related to active military service.

In an April 2005 private medical record, the veteran reported 
that he noticed decreased hearing of the left ear since 
active military service.  Upon examination, there was normal 
hearing in the right ear with a slight sensorineural "drop" 
at 4000 and 8000 Hertz.  In the left ear, hearing was 
"borderline" normal through 1000 Hertz with a mild 
sensorineural hearing loss above that.  Speech discrimination 
in quiet was described as "within normal limits" at 92 
percent.  The examiner provided an audiogram graph, but did 
not provide numeric values for puretone decibel loss for each 
frequency.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(holding that the Board may not interpret graphical 
representations of audiometric data); see also 38 C.F.R. 
§ 3.385 (2007).

In this case, hearing loss did not manifest to a compensable 
degree within one year of separation from active duty.  38 
C.F.R. §§ 3.307, 3.309.  There is no medical evidence of a 
nexus between the veteran's current hearing loss and any 
inservice noise exposure.  See Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability).  The veteran's statements are not 
competent evidence to establish a medical opinion that any 
inservice noise exposure or injury to his ears caused his 
current bilateral hearing loss.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) (holding that lay testimony is 
competent to establish pain or symptoms, but not establish a 
medical opinion).  The first medical evidence of hearing loss 
was in December 2004, over 30 years after service discharge.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Accordingly, without a medical nexus between the 
veteran's military service and his currently diagnosed 
bilateral hearing loss, service connection is not warranted.



In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as current hearing loss related 
to the veteran's military service has not been shown by the 
medical evidence of record, the preponderance of the evidence 
is against the veteran's claim for hearing loss and the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


